DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-11 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-11 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "a plurality of determination portions configured to receive the light reception signals and to determine characteristic values from the light reception signals; an evaluation portion that is connected to the plurality of determination portions, the evaluation portion being configured to calculate a distance from the characteristic values determined by the determination portions, wherein each of the plurality of determination portions is configured to receive the light reception signals only from a plurality of non-adjacent pixels.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Le Dortz et al. (Patent No. US 11,259,002 B2) discloses the time of flight image processing system having two modes: a low-resolution proximity detection mode and a high-resolution imaging mode.
Yamaguchi et al. (Patent No. US 7,355,641 B2) discloses pixel signals obtained from non-adjacent pixels of the same color in the same line are read out into the output signal line sequentially, and then pixel signals obtained from non-adjacent pixels of another color in the same line are read out into the output signal line sequentially.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEUNG C SOHN/Primary Examiner, Art Unit 2878